United States Court of Appeals
      for the Federal Circuit
                ______________________

           WELL LUCK COMPANY, INC.,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1816
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00064-CRK, Judge Claire R. Kelly.
                 ______________________

                Decided: April 11, 2018
                ______________________

    LUIS FERNANDO ARANDIA, JR., and ROBERT T. GIVENS,
Givens & Johnston, PLLC, Houston, TX, argued for
plaintiff-appellant.

    ALEXANDER J. VANDERWEIDE, International Trade
Field Office, Commercial Litigation Branch, Civil Divi-
sion, United States Department of Justice, New York, NY,
argued for defendant-appellee. Also represented by CHAD
A. READLER, JEANNE E. DAVIDSON, AMY M. RUBIN; SHERYL
FRENCH, Office of the Assistant Chief Counsel, United
States Bureau of Customs and Border Protection, United
States Department of Homeland Security, New York, NY.
                 ______________________
2                           WELL LUCK CO.   v. UNITED STATES




    Before REYNA, WALLACH, and HUGHES, Circuit Judges.
WALLACH, Circuit Judge.
    This appeal concerns the proper classification of cer-
tain in-shell sunflower seeds for snacking imported by
Appellant Well Luck Company, Inc. (“Well Luck”). U.S.
Customs and Border Protection (“Customs”) classified the
subject merchandise under Harmonized Tariff Schedule of
the United States (“HTSUS”) Subheading 2008.19.90. 1
Before the U.S. Court of International Trade (“CIT”), Well
Luck and Appellee United States (“the Government”) filed
cross-motions for summary judgment, with Well Luck
challenging Customs’ classification and arguing that
Customs should have classified the subject merchandise
under HTSUS Subheading 1206.00.00. The CIT denied
Well Luck’s Cross-Motion and, instead, granted the
United States’ Cross-Motion, determining that Customs
properly classified the subject merchandise under HTSUS
Subheading 2008.19.90. See Well Luck Co. v. United
States, 208 F. Supp. 3d 1364, 1367 (Ct. Int’l Trade 2017);
see also J.A. 22 (Judgment).
   Well Luck appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(5) (2012). We affirm.
                       BACKGROUND
    The subject merchandise “consists of three varieties of
wet-cooked and/or roasted, salted, flavored, and/or unfla-
vored sunflower seeds in unbroken shells: All Natural
Flavor, Spiced Flavor, and Coconut Flavor.” Well Luck,



     1  “All citations to the HTSUS refer to the 20[10]
version, as determined by the date of importation of the
merchandise.” LeMans Corp. v. United States, 660 F.3d
1311, 1314 n.2 (Fed. Cir. 2011); see J.A. 30 (providing that
the subject merchandise was entered on April 9, 2010).
WELL LUCK CO.   v. UNITED STATES                           3
208 F. Supp. 3d at 1367 (internal quotation marks and
citations omitted). 2 The sunflower seeds in each flavor
“are of the common sunflower, Helianthus annuus, and
the seeds used by [Well Luck] are used, as is, for human
consumption and not for the extraction of edible or indus-
trial oils or fats.” Id. at 1368 (citations omitted). After
initial processing and selection “for quality, size, and
purity,” the sunflower seeds “are then further processed
by being heated in an oven to 302 degrees Fahren-
heit . . . for approximately [sixty-five] minutes,” and
“[s]alt is added to the seeds during this heating process.”
Id. (citations omitted). Finally, the sunflower seeds “are
then cooled, and those in unbroken shells are packaged
into finished product bags sold for consumption and [then]
imported.” Id. (citations omitted). The subject merchan-
dise “is not fungible or interchangeable with” any of the
following: (1) “raw sunflower seeds”; (2) sunflower seeds
that “only undergo heat treatment” to preserve them, “to
inactivate antinutritional factors,” or “to facilitate their
use”; or (3) sunflower seeds that “are not roasted, salted[,]
and flavored.” Id. (internal quotation marks and citations
omitted).
    Customs classified the subject merchandise under
HTSUS Subheading 2008.19.90 at a duty rate of 17.9% ad
valorem. Id. at 1367. HTSUS Subheading 2008.19.90
covers “[f]ruit, nuts and other edible parts of plants,
otherwise prepared or preserved, whether or not contain-
ing added sugar or other sweetening matter or spirit, not
elsewhere specified or included: [n]uts, peanuts (ground-
nuts) and other seeds, whether or not mixed together:
[o]ther, including mixtures: [o]ther.” Well Luck contested
the classification by filing a protest, arguing that the



    2   The parties do not dispute the material facts. Ac-
cordingly, we cite to the facts as recited by the CIT. See
Well Luck, 208 F. Supp. 3d at 1367–68.
4                            WELL LUCK CO.   v. UNITED STATES



subject merchandise should enter at a duty-free rate
under HTSUS Subheading 1206.00.00, which covers
“[s]unflower seeds, whether or not broken.” See J.A. 30,
34; see also Well Luck, 208 F. Supp. 3d at 1367. Customs
denied Well Luck’s protest, and the CIT upheld Customs’
classification. See Well Luck, 208 F. Supp. 3d at 1367,
1377; see also J.A. 28–41 (Complaint).
     The CIT determined that HTSUS Subheading
1206.00.00 covers “seeds of the common sunflower plant,
Helianthus annuus, that are not processed in a way that
renders them unsuitable for extraction of edible or indus-
trial oils and fats, sowing, and other purposes,” Well Luck,
208 F. Supp. 3d at 1372, whereas HTSUS Subheading
2008.19.90 “covers parts of plants made ready or suitable
in advance for eating, such as by dry-roasting or fat
roasting, whether or not containing or coated with vege-
table oil, salt, flavors, spices or other additives, and made
fit for future use in a manner to prevent spoilage,” id. at
1375. Applying these interpretations to the subject
merchandise, the CIT held that Well Luck’s “sunflower
seeds are not classified in [HTSUS S]ubheading
1206.00.00 . . . because it is undisputed that they are not
suitable for general use,” id., but rather “are prepared or
preserved not elsewhere specified or included within the
meaning of [HTSUS S]ubheading 2008.19.90,” id. at 1377.
                        DISCUSSION
                   I. Standard of Review
    We review de novo the CIT’s decision to grant sum-
mary judgment, applying the same standard used by the
CIT to assess Customs’ classification. See Otter Prods.,
LLC v. United States, 834 F.3d 1369, 1374–75 (Fed. Cir.
2016). “Although we review the decision of the CIT de
novo, we give great weight to the informed opinion of the
CIT and it is nearly always the starting point of our
analysis.” Schlumberger Tech. Corp. v. United States, 845
F.3d 1158, 1162 (Fed. Cir. 2017) (internal quotation
WELL LUCK CO.   v. UNITED STATES                           5



marks, alterations, and citation omitted). The CIT “shall
grant summary judgment if the movant shows that there
is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.”
USCIT R. 56(a).
    The classification of merchandise involves a two-step
inquiry. See LeMans, 660 F.3d at 1315. First, we ascer-
tain the meaning of the terms within the relevant tariff
provision and, second, we determine whether the subject
merchandise fits within those terms. See Sigma-Tau
HealthSci., Inc. v. United States, 838 F.3d 1272, 1276
(Fed. Cir. 2016). The first step presents a question of law
that we review de novo, whereas the second involves a
question of fact that we review for clear error. Id. When,
as here, no genuine dispute exists as to the nature of the
subject merchandise, the two-step inquiry “collapses into
a question of law [that] we review de novo.” LeMans, 660
F.3d at 1315 (citation omitted).
II. The CIT Properly Granted Summary Judgment for the
                      Government
                    A. Legal Framework
     The HTSUS governs the classification of merchandise
imported into the United States. See Wilton Indus., Inc.
v. United States, 741 F.3d 1263, 1266 (Fed. Cir. 2013).
The HTSUS “shall be considered . . . statutory provisions
of law for all purposes.” 19 U.S.C. § 3004(c)(1) (2012). 3
    “The HTSUS scheme is organized by headings, each of
which has one or more subheadings; the headings set
forth general categories of merchandise, and the subhead-
ings provide a more particularized segregation of the



    3     However, “the tenth-digit statistical suffix-
es . . . are not statutory.” Chemtall, Inc. v. United States,
878 F.3d 1012, 1026 (Fed. Cir. 2017).
6                            WELL LUCK CO.   v. UNITED STATES



goods within each category.” Wilton Indus., 741 F.3d at
1266. “The first four digits of an HTSUS provision consti-
tute the heading, whereas the remaining digits reflect
subheadings.” Schlumberger, 845 F.3d at 1163 n.4.
“[T]he headings and subheadings . . . are enumerated in
chapters 1 through 99 of the HTSUS (each of which has
its own section and chapter notes) . . . .” R.T. Foods, Inc.
v. United States, 757 F.3d 1349, 1353 (Fed. Cir. 2014).
The HTSUS “also contains the ‘General Notes,’ the ‘Gen-
eral Rules of Interpretation’ (‘GRI’), the ‘Additional [U.S.]
Rules of Interpretation’ (‘ARI’),[4] and various appendices
for particular categories of goods.” Id. (footnote omitted).
    The GRI and the ARI govern the classification of
goods within the HTSUS. See Otter Prods., 834 F.3d at
1375. “The GRI apply in numerical order, meaning that
subsequent rules are inapplicable if a preceding rule
provides proper classification.” Schlumberger, 845 F.3d at
1163. GRI 1 provides, in relevant part, that “classifica-
tion shall be determined according to the terms of the
headings and any relative section or chapter notes.”
GRI 1 (emphasis added). “Under GRI 1, a court first
construes the language of the heading, and any section or



    4    The ARI contain specific rules for use and textile
provisions in the HTSUS. See ARI 1(a)–(d). “Because
th[is] appeal involves eo nomine provisions,” as discussed
below, “we find the ARI inapplicable.” Schlumberger, 845
F.3d at 1163 n.5; see infra Section II.B. “An eo nomine
classification provision is one which describes a commodi-
ty by a specific name,” rather than by use, Clarendon
Mktg., Inc. v. United States, 144 F.3d 1464, 1467 (Fed.
Cir. 1998), and “[a]bsent limitation or contrary legislative
intent, an eo nomine provision includes all forms of the
named article, even improved forms,” CamelBak Prods.,
LLC v. United States, 649 F.3d 1361, 1364–65 (Fed. Cir.
2011) (internal quotation marks and brackets omitted).
WELL LUCK CO.   v. UNITED STATES                         7



chapter notes in question, to determine whether the
product at issue is classifiable under the heading.”
Schlumberger, 845 F.3d at 1163 (internal quotation
marks and citation omitted). “[T]he possible headings are
to be evaluated without reference to their subheadings,
which cannot be used to expand the scope of their respec-
tive headings.” R.T. Foods, 757 F.3d at 1353 (citations
omitted). “Absent contrary legislative intent, HTSUS
terms are to be construed according to their common and
commercial meanings, which are presumed to be the
same.” Carl Zeiss, Inc. v. United States, 195 F.3d 1375,
1379 (Fed. Cir. 1999). “To discern the common meaning
of a tariff term, we may consult dictionaries, scientific
authorities, and other reliable information sources.”
Kahrs Int’l, Inc. v. United States, 713 F.3d 640, 644 (Fed.
Cir. 2013) (citation omitted).
    “After consulting the headings and relevant section or
chapter notes” consistent with GRI 1, we may consider the
relevant Explanatory Notes (“EN”). Fuji Am. Corp. v.
United States, 519 F.3d 1355, 1357 (Fed. Cir. 2008). 5
“The [ENs] provide persuasive guidance and are generally
indicative of the proper interpretation, though they do not
constitute binding authority.” Chemtall, 878 F.3d at 1019
(internal quotation marks and citation omitted).
     When, as here, “merchandise is prima facie classifia-
ble under two or more headings or subheadings of the
HTSUS” and GRI 2 does not apply, “we apply GRI 3 to
resolve the classification.” LeMans, 660 F.3d at 1316
(citation and italics omitted); see GRI 2(a) (applying to


   5    “The World Customs Organization publishes the
EN[s] as its official interpretation of the Harmonized
Commodity Description and Coding System, the global
system of trade nomenclature on which the HTSUS is
based.” Schlumberger, 845 F.3d at 1163 n.6 (internal
quotation marks and citations omitted).
8                            WELL LUCK CO.   v. UNITED STATES



“article[s] incomplete or unfinished” and “article[s] com-
plete or finished . . . , presented unassembled or disas-
sembled”);     GRI 2(b)     (applying  to   “mixtures      or
combinations of . . . material[s] or substance[s]” and
providing that “[t]he classification of goods consisting of
more than one material or substance shall be according to
the principles of [GRI 3]”); GRI 3 (providing for classifica-
tion “[w]hen, by application of [GRI] 2(b) or for any other
reason, goods are, prima facie, classifiable under two or
more headings” (emphasis added) (italics omitted)). GRI
3(a) provides that “[t]he heading which provides the most
specific description shall be preferred to headings provid-
ing a more general description.” GRI 3(a).
    Once the court determines the appropriate heading,
the court applies GRI 6 to determine the appropriate
subheading. See GRI 6; see also Orlando Food Corp. v.
United States, 140 F.3d 1437, 1442 (Fed. Cir. 1998) (rely-
ing on GRI 6 when turning to the subheadings). GRI 6
provides that “the classification of goods in the subhead-
ings of a heading shall be determined according to the
terms of those subheadings and any related subheading
notes and, mutatis mutandis, to the above [GRIs], on the
understanding that only subheadings at the same level
are comparable.” GRI 6 (first emphasis added).
    B. The Subject Merchandise Falls Within the Terms of
              HTSUS Headings 1206 and 2008
                  1. HTSUS Heading 1206
    According to Well Luck, the subject merchandise “are
prima facie classifiable as ‘sunflower seeds’” under
HTSUS Heading 1206 because it “contains an unambigu-
ous and unlimited eo nomine tariff provision” and “lexico-
graphic authorities and published industry sources
support a broad common and commercial meaning of
‘sunflower seeds’ that includes snacking seeds.” Appel-
lant’s Br. 12 (italics omitted); see id. at 12–25. The Gov-
ernment responds that, inter alia, “Well Luck has failed
WELL LUCK CO.   v. UNITED STATES                           9



to establish that the common and commercial meaning of
the tariff term ‘sunflower seeds’ includes” the subject
merchandise. Appellee’s Br. 17; see id. at 14–17. We
conclude that the subject merchandise is prima facie
classifiable under HTSUS Heading 1206.
     “We first must assess whether the subject [h]eading[]
constitute[s an] eo nomine or use provision[] because
different rules and analysis will apply depending upon the
heading type.” Schlumberger, 845 F.3d at 1164 (first
citing Kahrs, 713 F.3d at 645–46 (eo nomine analysis);
then citing Aromont USA, Inc. v. United States, 671 F.3d
1310, 1312–16 (Fed. Cir. 2012) (principal use analysis)).
HTSUS Heading 1206, which recites “[s]unflower seeds,
whether or not broken,” “is unquestionably eo nomine
because it describes the articles it covers by name,” and,
thus, “our analysis starts with [its] terms.” Schlumberg-
er, 845 F.3d at 1164.
    Neither the HTSUS, nor legislative history, nor Chap-
ter Notes inform our construction of “sunflower seeds” as
used in HTSUS Heading 1206. Therefore, “we look to the
dictionary to understand its common meaning.” Id. The
common meaning of “sunflower seed” is “the hard-shelled
edible seed of a plant of the daisy family, yielding an oil
used in cooking and margarine.” Sunflower Seed, New
Oxford American Dictionary (3d ed. 2010); see Sunflower
Seed, Oxford English Dictionary (3d ed. 2018) (defining
“sunflower seed” as “any of the edible, oil-rich grey seeds
of a sunflower; the fruit (an achene with a thin, hard
shell) containing such a seed; (as a mass noun) such seeds
or fruits collectively”), available at http://www.oed.com/
view/Entry/194102; see also Sunflower, The American
Heritage Dictionary of the English Language (5th ed.
2011) (defining “sunflower” as, inter alia, “[a]ny of several
plants of the genus Helianthus . . . , especially H. an-
nuus, . . . that produce edible seeds rich in oil” (emphasis
added)); Sunflower, Webster’s New World College Dic-
tionary (4th ed. 2009) (defining “sunflower” as “any of a
10                           WELL LUCK CO.   v. UNITED STATES



genus (Helianthus) of tall plants of the composite family,
having large, yellow, daisylike flowers . . . containing
edible seeds that yield an oil” (emphasis added)). The
common meaning of “sunflower seeds” as used in HTSUS
Heading 1206 thus is unambiguously “edible, oil-rich
seeds of a sunflower,” 6 and there is no reasonable dispute
that this broad definition covers the subject merchandise.
See Well Luck, 208 F. Supp. 3d at 1368 (stating as an
uncontroverted fact that “[t]he sunflower seeds in all
varieties of [Well Luck]’s imported merchandise are of the
common sunflower, Helianthus annuus, and the seeds
used by [Well Luck] are used, as is, for human consump-
tion” (citations omitted)).
     Having considered the Heading, legislative history,
and Chapter Notes consistent with GRI 1, we may turn to
the relevant ENs. Fuji, 519 F.3d at 1357. As the CIT
explained, see Well Luck, 208 F. Supp. 3d at 1371–72, the
General EN to Chapter 12 provides a narrowed definition
for seeds, stating that Headings 1201–07 cover:
(1) “seeds . . . used for the extraction . . . of edible or



     6   This definition is consistent with the definition at
the time of the HTSUS’s enactment. See Airflow Tech.,
Inc. v. United States, 524 F.3d 1287, 1291 n.2 (Fed. Cir.
2008). Moreover, in accordance with our precedent, see
Carl Zeiss, 195 F.3d at 1379 (providing that the “common
and commercial meanings [of an HTSUS term] . . . are
presumed to be the same” and that “[o]ne who argues that
a tariff term should not be given its common or dictionary
meaning must prove that it has a different commercial
meaning that is definite, uniform, and general throughout
the trade”), this definition is consistent with the commer-
cial meaning reflected in the industry dictionaries prof-
fered by Well Luck, see Appellant’s Br. 19–20, and
surveyed by the CIT, see Well Luck, 208 F. Supp. 3d at
1370 & nn.6–7.
WELL LUCK CO.   v. UNITED STATES                         11



industrial oils and fats” but not seeds “primarily used for
other purposes”; and (2) seeds that “have undergone heat
treatment” but “only if [the heat treatment] does not alter
the character of the seeds . . . as natural products” and
“does not make them suitable for a specific use rather
than for general use.” EN 12, General. However, by
relying on the “narrower interpretation” provided by the
EN to determine that HTSUS Heading 1206 does not
cover the subject merchandise, Well Luck, 208 F. Supp. 3d
at 1373; see id. (stating that “[n]othing in the language of
the HTSUS heading itself clarifies whether this broad
definition or a narrower definition applies” and adopting
the “narrower interpretation” provided by the EN), the
CIT ran afoul of our instruction that a court “shall not
employ [the ENs’] limiting characteristics, to the extent
there are any, to narrow the language of the classification
heading itself.” Sigma-Tau, 838 F.3d at 1281 (quoting
Rubie’s Costume Co. v. United States, 337 F.3d 1350, 1359
(Fed. Cir. 2003)); cf. Archer Daniels Midland Co. v. United
States, 561 F.3d 1308, 1315 (Fed. Cir. 2009) (declining to
afford ENs “any weight” when inconsistent with a tariff
provision’s plain meaning (internal quotation marks and
citation omitted)). We decline to repeat the CIT’s error
here. Therefore, we conclude that the subject merchan-
dise is prima facie classifiable under HTSUS Heading
1206.
                  2. HTSUS Heading 2008
    Well Luck contends that, because the subject mer-
chandise is prima facie classifiable under HTSUS Head-
ing 1206, our inquiry ends. See Appellant’s Br. 37
(stating that “Well Luck’s snacking sunflower seeds are
properly classifiable as ‘sunflower seeds’ under [HTSUS]
Heading 1206” and, thus, “[u]nder conventional tariff
classification analysis, nothing more is required”). How-
ever, imports may be prima facie classifiable under multi-
ple HTSUS headings. See GRI 3 (governing situations
where “goods are, prima facie, classifiable under two or
12                          WELL LUCK CO.   v. UNITED STATES



more headings” (italics omitted)); see also LeMans, 660
F.3d at 1316 (“When merchandise is prima facie classifia-
ble under two or more headings or subheadings of the
HTSUS, we apply GRI 3 to resolve the classification.”
(citation and italics omitted)). We hold that the subject
merchandise also is prima facie classifiable under HTSUS
Heading 2008.
    HTSUS Heading 2008 covers “[f]ruit, nuts and other
edible parts of plants, otherwise prepared or preserved,
whether or not containing added sugar or other sweeten-
ing matter or spirit, not elsewhere specified or included:
[n]uts, peanuts (ground-nuts) and other seeds, whether or
not mixed together.” It is “eo nomine because it describes
the articles it covers by name,” and, thus, “our analysis
starts with [its] terms.” Schlumberger, 845 F.3d at 1164.
     Neither the HTSUS, nor legislative history, nor Chap-
ter Notes inform our construction of HTSUS Heading
2008. Therefore, “we look to the dictionary to understand
its common meaning.” Id. Because there is no dispute
that the subject merchandise is “seeds” under HTSUS
Heading 2008, see Well Luck, 208 F. Supp. 3d at 1368
(citations omitted), we must determine the common
meaning of “edible” and “prepared or preserved.” First,
“edible” means “fit to be eaten.” Edible, Webster’s New
World College Dictionary (4th ed. 2009); see Edible, The
American Heritage Dictionary of the English Language
(5th ed. 2011) (defining “edible” as “[f]it to be eaten,
especially by humans”); Edible, New Oxford American
Dictionary (3d ed. 2010) (defining “edible” as “fit to be
eaten (often used to contrast with unpalatable or poison-
ous examples)”). Second, the definition of “prepared”
includes “to be made ready.” See Prepare, The American
Heritage Dictionary (5th ed. 2011) (defining “prepare” to
mean, inter alia, “[t]o make ready beforehand for a specif-
ic purpose” and “[t]o put together or make by combining
various elements or ingredients”); Prepare, New Oxford
American Dictionary (3d ed. 2010) (defining “prepare” to
WELL LUCK CO.   v. UNITED STATES                          13



mean, inter alia, “make (something) ready for use” and
“make (food or a meal) ready for cooking or eating”);
Prepare, Webster’s New World College Dictionary (4th ed.
2009) (defining “prepare” to mean, inter alia, “to make
ready, usually for a specific purpose” and “to put together
or make out of ingredients, parts, etc., or according to a
plan or formula”). And the definition of “preserve” in-
cludes “treat[ing] or refrigerat[ing] (food) to prevent its
decomposition or fermentation.”        Preserve, The New
Oxford American Dictionary (3d ed. 2010); see Preserve,
The American Heritage Dictionary (5th ed. 2011) (defin-
ing “preserve” to mean “prepare (food) for storage or
future use, as by canning or salting”); Preserve, Webster’s
New World College Dictionary (4th ed. 2009) (defining
“preserve” to mean, inter alia, “to prepare (food), as by
canning, pickling, salting, etc., for future use”). Taken
together, HTSUS Heading 2008 covers “seeds” that are
“fit to be eaten” and either “made ready” for consumption
or       “treat[ed]     or     refrigerate[d] . . . to   pre-
vent . . . decomposition or fermentation.”  7     The subject
merchandise indisputably is made ready for consumption
through processing, flavoring, and packaging. See Well
Luck, 208 F. Supp. 3d at 1368.
    Having considered the Heading, legislative history,
and Chapter Notes consistent with GRI 1, we turn to the
relevant ENs. Fuji, 519 F.3d at 1357. The EN to HTSUS
Heading 2008 confirms our conclusion. It provides that
HTSUS Heading 2008 covers “fruit, nuts and other edible
parts of plants, whether whole, in pieces or
crushed, . . . prepared or preserved” including, inter alia,
certain nuts that are “dry-roasted, oil-roasted or fat-
roasted, whether or not containing or coated with vegeta-



    7   This definition is consistent with the definition at
the time of the HTSUS’s enactment. See Airflow, 524
F.3d at 1291 n.2.
14                          WELL LUCK CO.   v. UNITED STATES



ble oil, salt, flavours, spices or other additives”; and
explains that the products under HTSUS Heading 2008
“are generally put up in . . . airtight containers.” EN,
Heading 2008. Thus, the EN provides that the seeds may
be “prepared” using the very processes performed on the
subject merchandise. See Well Luck, 208 F. Supp. 3d at
1367 (stating that the subject merchandise “consists of
three varieties of wet-cooked and/or roasted, salted, fla-
vored and/or unflavored sunflower seeds in unbroken
shells” (emphases added) (internal quotation marks and
citations omitted)); see also id. at 1368 (discussing the
processes of roasting, salting, flavoring, and packaging
the subject merchandise), 1377 (“It is undisputed that all
varieties of [Well Luck]’s imported merchandise are
roasted and salted.” (citations omitted)). The subject
merchandise thus is prima facie classifiable under
HTSUS Heading 2008, as Well Luck now concedes. Oral
Arg. at 6:13–19, http://oralarguments.cafc.uscourts.gov/
default.aspx?fl=2017-1816.mp3 (Q: “Is your product not
classifiable under [HTSUS Heading] 2008?” A: “It is.”).
     C. GRI 3(a) Dictates that the Subject Merchandise
     Properly Is Classified Under HTSUS Heading 2008
     Given that the subject merchandise is prima facie
classifiable under both HTSUS Headings 1206 and 2008,
“the question is which is the more appropriate classifica-
tion.” Archer Daniels, 561 F.3d at 1317. Because GRI 2
does not apply to the subject merchandise, see GRI 2(a)–
(b), we proceed to GRI 3, see GRI 3; see also Oral Arg. at
6:37–59 (acknowledging, by Well Luck’s counsel, that
where neither GRI 2(a) nor 2(b) applies, GRI 3 would
apply, as is the situation here); id. at 18:43–19:39 (ac-
knowledging the same by the Government).
    GRI 3(a) provides that “[t]he heading which provides
the most specific description shall be preferred to head-
ings providing a more general description.” GRI 3(a).
When applying GRI 3(a), “the court should determine
WELL LUCK CO.   v. UNITED STATES                              15



which heading is most specific, comparing only the lan-
guage of the headings and not the language of the sub-
headings.” JVC Co. of Am. v. United States, 234 F.3d
1348, 1352 (Fed. Cir. 2000) (citation omitted). In addi-
tion, “we look to the provision with requirements that are
more difficult to satisfy and that describe the article with
the greatest degree of accuracy and certainty.” LeMans,
660 F.3d at 1316 (internal quotation marks and citation
omitted).
     We determine that HTSUS Heading 2008 is more spe-
cific than HTSUS Heading 1206. HTSUS Heading 1206
covers “[s]unflower seeds, whether or not broken,” where-
as HTSUS Heading 2008 covers “[f]ruit, nuts and other
edible parts of plants, otherwise prepared or preserved,
whether or not containing added sugar or other sweeten-
ing matter or spirit, not elsewhere specified or included:
[n]uts, peanuts (ground-nuts) and other seeds, whether or
not mixed together.” HTSUS Heading 2008’s requirement
that the subject merchandise be “prepared or preserved”
renders it more difficult to satisfy than sunflower seeds in
HTSUS Heading 1206 because preparation and preserva-
tion “involve[] some degree of processing or addition of
ingredients.” Orlando Food, 140 F.3d at 1441. “There-
fore, because the requirements of [HTSUS Heading 2008]
are more difficult to satisfy, it is the more specific head-
ing, and under [GRI 3(a)], it governs the classification of
the [subject merchandise].” Id.; see id. (finding an HTSUS
heading “for preparations for sauces, [to be] more specific
than [an HTSUS heading] which covers prepared and
preserved tomatoes” because “producing a preparation for
a sauce necessarily involves some degree of processing or
addition of ingredients,” while “prepared or preserved
tomatoes . . . mandate[] only minimal processing,” such
that the former is “more difficult to satisfy”); see also Faus
Grp., Inc. v. United States, 581 F.3d 1369, 1374 (Fed. Cir.
2009) (reiterating Orlando Food’s holding that the “head-
ing [that] is more difficult to satisfy . . . [is] more specific”
16                          WELL LUCK CO.   v. UNITED STATES



and holding that a heading that “covers only processed
products” “encompasses a narrower range of items and
uses” than a heading that “covers a large variety of pro-
cessed and unprocessed fiberboard products”). 8 Accord-
ingly, GRI 3(a) dictates that classification under HTSUS
Heading 2008 is preferred. 9
    Having determined that the subject merchandise
properly is classified under HTSUS Heading 2008, we
apply GRI 6 to determine the appropriate subheading.



     8   Our conclusion is unaltered by the EN to GRI
3(a)’s statement that “[a] description by name is more
specific than a description by class,” EN (IV)(a), GRI 3(a),
and by the fact that HTSUS Heading 1206 identifies
“[s]unflower seeds” by name. Instead, we have previously
recognized that the “[ENs] are not legally binding,”
StoreWALL, LLC v. United States, 644 F.3d 1358, 1362
(Fed. Cir. 2011) (citation omitted), and the particular EN
at issue itself acknowledges that this general rule regard-
ing specificity does not always apply, see EN (IV), GRI
3(a) (stating that “[i]t is not practicable to lay down hard
and fast rules by which to determine whether one heading
more specifically describes the goods than another”).
     9   If HTSUS Headings 1206 and 2008 were equally
specific, we would turn to GRI 3(b), which would not apply
here because it only applies to “[m]ixtures, composite
goods consisting of different materials or made up of
different components, and goods put up in sets for retail
sale.” GRI 3(b). Thus, we would apply GRI 3(c), which
provides that, “[w]hen goods cannot be classified by
reference to [GRI] 3(a) or 3(b), they shall be classified
under the heading which occurs last in numerical order
among those which equally merit consideration.” GRI 3(c)
(emphasis added). Because HTSUS Heading 2008 occurs
“last in numerical order,” it would govern the classifica-
tion.
WELL LUCK CO.   v. UNITED STATES                         17



See GRI 6 (applying to “the classification of goods in the
subheadings” and explaining that “only subheadings at
the same level are comparable”); see also Orlando Food,
140 F.3d at 1442. At the six-digit subheading level, the
subject merchandise does not fall within the terms of
HTSUS Subheading 2008.11, which covers “[p]eanuts
(ground-nuts),” so we turn to HTSUS Subheading
2008.19, which covers “[o]ther, including mixtures” and
aptly describes the subject merchandise. Because the
subject merchandise does not fall within any of the eight-
digit level subheadings preceding HTSUS Subheading
2008.19.90, it properly is classified under HTSUS Sub-
heading 2008.19.90, which covers “[o]ther, including
mixtures: [o]ther.” See Rollerblade, Inc. v. United States,
282 F.3d 1349, 1354 (Fed. Cir. 2002) (holding that, where
merchandise properly is classified under a particular
heading but does not fall within a specific subheading, it
properly is classified under the relevant heading’s “bas-
ket” or “catch-all” provision). Indeed, the parties do not
contest the CIT’s conclusion that, if the subject merchan-
dise properly is classified under HTSUS Heading 2008,
then it falls within HTSUS Subheading 2008.19.90. See
Well Luck, 208 F. Supp. 3d at 1377; see also Appellee’s
Br. 1 (arguing that the subject merchandise properly is
classified under HTSUS Subheading 2008.19.90). See
generally Appellant’s Br. (failing to argue for the applica-
tion of any other Subheading under HTSUS Heading
2008). Therefore, we conclude that the subject merchan-
dise properly is classified under HTSUS Subheading
2008.19.90.
                        CONCLUSION
    We have considered Well Luck’s remaining arguments
and find them unpersuasive. Accordingly, the Judgment
of the U.S. Court of International Trade is
                        AFFIRMED